Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 7/25/19.  Claims 1-20 are pending and have been examined.
	Claims 1-20 are rejected.

Drawings
	The drawings filed on 7/25/19 are accepted by the examiner.

	Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites “the system of claim 16”.  Appropriate correction is required. For purpose of the examination, the examiner has treated claim 15 as if it depends on claim 14 based on antecedent basis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 2, 5, 4, 6, 8, 11, 12, 13, 14, 15, 16, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 2, 3, 
Claims of instant application
Claims of USPAT10768704
1. A system for processing at least one of an audio or video input for non-scripted modulation of at least one sex peripheral device (SEPD), said system comprising: the at least one SEPD in at least one of physical contact or free from at least one user and in communication with at least a first device (D1) playing programming; a processor; a memory element coupled to the processor; a program executable by the processor to: recognize at least one of the audio or video input from the D1 and determine for at least one tagged event, at least one of a pixel color score, a pixel velocity score, an event proximity score or an audio score; and convert the 
2. The system of claim 1, wherein the processor further determines a pixel velocity score of the tagged event by capturing a series of frames, and calculate a coefficient related to pixel velocity by testing the per-frame and per-range delta in any one of, or combination of, hue, luminance, brightness, saturation, and color value; and deriving the pixel velocity score of the tagged event based on the coefficient.



2. The system of claim 1, wherein the processor further determines an event proximity score of the tagged event by determining a distance from any one a selected target zone comprising the event and a selected destination zone comprising or representing a user, within a matrix of zones occupying an entire field of at least one of a view and sound.
6. The system of claim 1, wherein the at least one D1 is coupled to a display screen for user viewing and said at least one D1 is in communication to the at least one SEPD in physical contact with the at 


6. The system of claim 3, further comprising a plurality of peripheral devices with at least one in physical contact with the at least one user or free from the at least one user and in communication to the same original programming feed or live feed from the at least first device.
11. The system of claim 1, wherein the processor tags at least one event for scoring by at least one of, motion, shape, color or sound.
7. The system of claim 1, wherein the processor tags at least one event for scoring by at least one of, motion, shape, color or sound.
12. The system of claim 1, wherein the processor further comprises an a/v recognition block that tags at least one event for scoring by at least one of, motion, shape, color or sound.
8. The system of claim 7, wherein the processor further comprises an a/v recognition block that tags at least one event for scoring by at least one of, motion, shape, color or sound.

9. The system of claim 1, wherein the processor applies a scoring rule, wherein any of a tagged and scored event is a threshold-grade scored event, and said threshold-grade scored event is converted into an output command.
14. The system of claim 1, further comprising at least one of a feed-forward or back-propagated neural network trained to trigger the effect based on any one of, or combination of, a user profile, user history, stored data input, stored tagged event, stored coefficient value, stored event proximity score value, stored pixel color score value, stored pixel velocity score value, stored audio score value, or output command.
10. The system of claim 1, further comprising at least one of a feed-forward or back-propagated neural network trained to trigger a modulation effect based on any one of, or combination of, a stored data input, stored tagged event, stored coefficient value, stored event proximity score value, stored pixel color score value, stored pixel velocity score value, stored audio score value, or output command.
15. The system of claim 16, wherein at least one of the feed-forward or back-propagated neural network uses a series 


12. The system of claim 1, wherein the at least first device is playing a programming feed comprising audio signals with a frequency imperceptible to a human ear (sub-audio), whereby the sub-audio signal triggers or controls the modulation effect from the at least one peripheral device in physical contact with the user or free from the user.
19. A system for processing at least one of an audio or video input for non-scripted modulation of at least one sex peripheral device (SEPD), said system comprising: the at least one SEPD in at least one of physical contact or free from at least one user and in communication with at least a first device (D1) playing programming; a 

9. The system of claim 1, wherein the processor applies a scoring rule, wherein any of a tagged and scored event is a threshold-grade scored event, and said threshold-grade scored event is converted into an output command.


9. The system of claim 1, wherein the processor applies a scoring rule, wherein 


For similar reasons, claims 4, 6, 8, 11, 12, 13, 14, 15, 16 of the instant application are patentably indistinct from claims , 3, 6, 7, 8, 9, 10, 11, 12 respectively, of USPAT10768704.
For similar reasons, claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-18, respectively of USPAT 11023048.
The difference in the claim 19 of instant application and claim 9 of USPAT10768704 is that the independent claim 19 of instant application further recites sex peripheral device. However, Cambridge (US20150366748) in an analogous art discloses sex peripheral device (Cambridge, see Fig. 7, [0027]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Cambridge into the system/method/computer readable medium of USPAT10768704. The modification would be obvious because one of the ordinary skill in the art would want to provide a computer game presenting to the user the illusion of physical sex with the character depicted in the game by controlling mechanical effect of the sex peripheral device based on the video playing on a desktop (Cambridge, [0009] and Fig. 7). 
For similar reasons, claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of USPAT 11023048.
The difference in the claim 20 of instant application and claim 9 of USPAT10768704 is that the independent claim 20 of instant application further recites 
For similar reasons, claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of USPAT 11023048.

Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an output command that triggers or controls (modulates) at least one of a mechanical…” on lines 12-13. It is not clear if the claim would require 
Claims 2-18, included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiency of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claims 1-18 are directed to an abstract idea. Under Step 1, claims 1-18 are either apparatus, method or an article of manufacture, claim 1 recites the following “recognize at least one of the audio or video input from the D1 and determine for at least one tagged event, at least one of a pixel color score, a pixel velocity score, an event proximity score or an audio score”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because it is a mental process.  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application, claim 1 recites “a processor”, “a memory” and “a program”. The memory, program and the processor are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim further recites limitation “at least one sex peripheral device (SEPD) in at least one of physical contact or free from at least one user and in communication with at least a first device, the SEPD is further at least one of a bead, plug, phallic object, ring, or orifice, and whereby the DI is at least one of a gaming console, desktop, laptop, tablet, smartphone, playback device, 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the memory, program and the processor are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications, which cannot provide an inventive concept. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).  As analyzed in the previous step, the limitation “receive a request from the computing device to communicatively couple with the cloud-computing system represents collecting machine data that is necessary for use of the recited judicial exception (the data is used in the identifying and determining). The filed of use 
Mortimer et al. (US9092953) discloses providing a haptic and tactile stimulus to a participant who is located within an activity area and is positioned remote from vortex ring actuators, the haptic and tactile stimulus is provided based on proximity score.
Mason et al. (US20190124745) discloses providing lighting script command based on pixel scores.
Ullrich et al. (US20130131851) discloses automatically converting a plurality of events in a plurality of channels in a structured representation sequence into haptic events, the converting is based on audio score.
Thus, these limitations do not amount to significantly more. These claims are not patent eligible.
Dependent claims 2-18 do not contain additional limitations that integrate the exception into a practical application or amount to significantly more than the exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9092953 to Mortimer et al. (hereinafter “Mortimer”), in view of US 20150366748 to Cambridge.

As per claim 1, Mortimer substantially discloses a system for processing at least one of an audio or video input for non-scripted adjustment of at least one peripheral device (Mortimer, see col. 21 lines 43-67, Fig. 6 and col. 23 lines 4-65 for triggering haptic output of a peripheral feedback device based on processing of the visual being displayed to the user (i.e. it is non-scripted since the system processes is processing the visual data in order to provide haptic feedback); said system comprising: the at least 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Cambridge into the teaching of Mortimer. The modification would be obvious because one of the ordinary skill in the art would want to provide a computer game presenting to the user the illusion of physical sex with the character depicted in the game by controlling mechanical effect of the sex peripheral device based on the video playing on a desktop (Cambridge, [0009] and Fig. 7).

As per claim 4, the rejection of claim 1 is incorporated, Mortimer further discloses determines an event proximity score of the tagged event by determining a distance from any one a selected target zone comprising the event and a selected destination zone comprising or representing the user, within a matrix of zones occupy an entire field of view (Mortimer, see Fig. 6 and col. 13 lines 24-65).

As per claim 6, the rejection of claim 1 is incorporated, Mortimer further discloses the at least D1 is coupled to a display screen for user viewing and at least first device is in communication to the at least one peripheral device free from the at least one user for triggering a haptic effect (Mortimer, see col. 20 lines 43-54, Fig. 9, col. 21 lines 43-67 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Cambridge into the teaching of Mortimer. The modification would be obvious because one of the ordinary skill in the art would want to provide a computer game presenting to the user the illusion of physical sex with the character depicted in the game by controlling mechanical effect of the sex peripheral device based on the video playing on a desktop (Cambridge, [0009] and Fig. 7).

As per claim 7, the rejection of claim 1 is incorporated, Cambridge further discloses wherein the at least one D1 is a display screen configured for wireless connectivity to a network (Cambridge, see [0019], [0023] and Fig. 6). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Cambridge into the teaching of Mortimer. The modification would be obvious because one of the ordinary skill in the art would want to provide a computer game presenting to the user the illusion of physical sex with the character depicted in the game by controlling mechanical effect of the sex peripheral device based on the video playing on a desktop (Cambridge, [0009] and Fig. 7).


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Cambridge into the teaching of Mortimer. The modification would be obvious because one of the ordinary skill in the art would want to provide a computer game presenting to the user the illusion of physical sex with the character depicted in the game by controlling mechanical effect of the sex peripheral device based on the video playing on a desktop (Cambridge, [0009] and Fig. 7).

As per claim 9, the rejection of claim 8 is incorporated, Mortimer further discloses wherein at least two peripheral devices of the plurality of peripheral devices are in communication with one another (Mortimer, see Fig. 9 and its corresponding paragraphs for 202 and 264 in communication with one another).

As per claim 10, the rejection of claim 8 is incorporated, Mortimer further discloses a plurality of peripheral devices with at least one free from the at least one user and in communication to the at least one D1 (Mortimer, see Fig. 8 and Fig. 9). Cambridge further discloses SEPD (Cambridge, see Fig. 7, [0027]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Cambridge into the teaching of Mortimer. The modification would be obvious because 

As per claim 11, the rejection of claim 1 is incorporated, Mortimer further discloses wherein the processor tags at least one event for scoring by motion (Mortimer, see col. 21 lines 43-67, Fig. 6 and col. 23 lines 4-65).

As per claim 12, the rejection of claim 1 is incorporated, Mortimer further discloses an a/v recognition block that tags at least one event for scoring by motion (Mortimer, see col. 21 lines 43-67, Fig. 6 and col. 23 lines 4-65).

As per claim 13, the rejection of claim 1 is incorporated, Mortimer further discloses the processor applies a scoring rule, wherein any of a tagged and scored event is a threshold-grade scored event, and said threshold-grade scored event is converted into an output command (Mortimer, see col. 21 lines 43-67, Fig. 6 and col. 23 lines 4-65). Cambridge further discloses controlling at least one of the effects of at least one of the SEPD (Cambridge, see Fig. 7, [0027]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Cambridge into the teaching of Mortimer. The modification would be obvious because one of the ordinary skill in the art would want to provide a computer game presenting to 

Claim 19 is an independent claim version of the dependent claim 13, it is therefore rejected under similar reasons set forth in the rejection of claim 13.

Claim 20 is a method claim corresponds to the system claim 13, it is therefore rejected under similar reasons set forth in the rejection of claim 13.

As per claim 18, the rejection of claim 1 is incorporated, Cambridge further discloses wherein the at least one SEPD is at least one of a phallic object, wherein each SEPD is configured to be actuated wirelessly (Cambridge, see Fig. 7, [0027]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Cambridge into the teaching of Mortimer. The modification would be obvious because one of the ordinary skill in the art would want to provide a computer game presenting to the user the illusion of physical sex with the character depicted in the game by controlling mechanical effect of the sex peripheral device based on the video playing on a desktop (Cambridge, [0009] and Fig. 7).

s 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mortimer, in view of Cambridge, further in view of US 9473758 to Long et al. (hereinafter “Long”).

As per claim 14, the rejection of claim 1 is incorporated, Mortimer further discloses trigger an effect based on stored data input (Mortimer, see Fig. 6 and col. 13 lines 24-65). 
The combination of Mortimer and Cambridge does not explicitly disclose a feed-forward neural network trained to trigger an action. However, Long in an analogous art discloses a feed-forward neural network trained to trigger an action (Long, see col. 8 lines 11-20).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Long into the above combination of Mortimer and Cambridge. The modification would be obvious because one of the ordinary skill in the art would want to handle resolution recovery effectively (Long, see col. 18 lines 36-43).

As per claim 15, the rejection of claim 14 is incorporated, Mortimer further discloses use a series of externally captured buffers containing known audio-visual sources to aid in real-time recognition of the audio and video input by using a probabilistic approach to determine presence in a captured buffer (Mortimer, see Fig. 6, col. 13 lines 24-65 and col. 16 lines 17-39). Long further discloses the feed-forward neural network uses external captured data (Long, see col. 8 lines 11-20).
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mortimer, in view of Cambridge, further in view of US 20190188450 to Spivack et al. (hereinafter “Spivack”). 

As per claim 16, the rejection of claim 1 is incorporated, Cambridge further discloses the at least one SEPD (Cambridge, see Fig. 7, [0027]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Cambridge into the teaching of Mortimer. The modification would be obvious because one of the ordinary skill in the art would want to provide a computer game presenting to the user the illusion of physical sex with the character depicted in the game by controlling mechanical effect of the sex peripheral device based on the video playing on a desktop (Cambridge, [0009] and Fig. 7).
The combination of Moritmer and Cambridge does not explicitly disclose the at least D1 is playing a programming feed comprising audio signal with a frequency imperceptible to a human ear, wherein the sub-audio signal controls effect from the at least one peripheral device. However, Spivack in an analogous art discloses the at least 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Spivack into the above combination of Mortimer and Cambridge. The modification would be obvious because one of the ordinary skill in the art would want to provide faster gesture to cause a larger effect on the reticle's location (Spivack, see [0221]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mortimer, in view of Cambridge, further in view of US20130131851 to Ullrich et al. (hereinafter “Ullrich”).

As per claim 17, Cambridge further discloses the output controls at least one of the effects from the at least one SEPD (Cambridge, see Fig. 7, [0027]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Cambridge into the teaching of Mortimer. The modification would be obvious because one of the ordinary skill in the art would want to provide a computer game presenting to the user the illusion of physical sex with the character depicted in the game by controlling mechanical effect of the sex peripheral device based on the video playing on a desktop (Cambridge, [0009] and Fig. 7).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ullrich into the above combination of Mortimer and Cambridge. The modification would be obvious because one of the ordinary skill in the art would want to provide a fully-automated method of converting music into haptic effects by controlling the haptic output based on audio output (Ullrich, see [0006]).

Allowable Subject Matter
Claims 2-3 and 5 would be allowable if rewritten to overcome the double patenting rejection, the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejection under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	Levesque et al. (US20150316985) discloses a display configured to receive a display signal and output an image, and an image capture device configured to capture 
	Gervais et al. (US20170032630) discloses a system that receives input data associated with an event, identifies an element of the event in the input data, generates the haptic effects based on the element of the event, and produces the haptic effects via a haptic output device. In one embodiment, the haptic effects are generated by haptifying the element of the event. In one embodiment, the haptic effects are designed haptic effects and are adjusted based on the element of the event. In one embodiment, the input data is associated with a crowd that attends the event, and the element of the event is caused by the crowd. In one embodiment, the input data includes haptic data collected by one or more personal devices associated with the crowd. In one embodiment, the input data is indicative of a location of the one or more personal devices associated with the crowd.
	Seiler et al. (US20180373335) discloses a portable system for delivering multi-sensory stimulation to a user in association with audio-visual content. The system comprises sensory output modules individually capable of delivering a different sensory output to the user in synchrony with a corresponding portion of the audio-visual content, 
	Ramer et al. (US20190294244) discloses a system including a controllable device configured to provide a premises related service in an area of a premises. The system includes an electroencephalography (EEG) device configured to be positioned with respect to a head of a user and process signals detected in real-time. The system also includes a processor in communication with the EEG device, a memory accessible by the processor and instructions stored in the memory for execution by the processor. A data is stored in the memory that associates each of a plurality of predetermined sets of signals from the brain detected via the EEG device with at least one control instruction. The execution of the instructions configures the processor to using the stored data, analyze the real-time detected signals to determine that the real-time detected signals correspond to one of the plurality of predetermined set of signals associated with the one control instruction and generate a control data signal based on the one control instruction.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117